 Case 1:11-cr-00037-JPJ Document 323 Filed 04/20/20 Page 1 of 2 Pageid#: 995



                IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF VIRGINIA
                         ABINGDON DIVISION

UNITED STATES OF AMERICA                        )
                                                )
                                                )      Case No. 1:11CR00037-003
                                                )
v.                                              )      OPINION AND ORDER
                                                )
CHARLES EARNEST HAVENS, JR.,                    )      By: James P. Jones
                                                )      United States District Judge
                  Defendant.                    )

      Charles Earnest Havens, Jr., Pro Se.

      The defendant, a federal inmate, has filed a pro se motion that I interpret as a

motion pursuant to the First Step Act of 2018 (Act) seeking compassionate release

from the sentence of imprisonment imposed by this court because of the current

Covid-19 health crisis and its danger to him because of his own health issues, as well

as the need to support his family.

      Prior to the Act, only the Director of the Bureau of Prisons (BOP) could file

a motion with the court seeking compassionate release for an inmate. However, the

Act amended 18 U.S.C. § 3582(c) to provide that a sentencing court may, after

considering the sentencing factors set out in 18 U.S.C. § 3553(a), modify a sentence

to grant compassionate release either upon motion of the Director “or upon motion

of the defendant after the defendant has fully exhausted all administrative rights to

appeal a failure of the [BOP] to bring a motion on the defendant’s behalf or the lapse
 Case 1:11-cr-00037-JPJ Document 323 Filed 04/20/20 Page 2 of 2 Pageid#: 996



of 30 days from the receipt of such a request by the warden of the defendant’s

facility.” 18 U.S.C. § 3582(c)(1)(A).

      There is no indication that Havens has exhausted his administrative remedies.

Thus, his motion must be denied. Havens also requests appointment of counsel, but

under the circumstances, that request will also be denied.

      Accordingly, for the reasons stated, the defendant’s motion, ECF No. 322, is

DENIED.

      It is so ORDERED.

                                               ENTER: April 20, 2020

                                               /s/ JAMES P. JONES
                                               United States District Judge




                                         -2-
